[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________          FILED
                                                        U.S. COURT OF APPEALS
                                     No. 10-12513         ELEVENTH CIRCUIT
                                 Non-Argument Calendar        MAY 20, 2011
                               ________________________        JOHN LEY
                                                                CLERK
                            D.C. Docket No. 1:09-cv-03414-WSD

STEVEN BELL,

llllllllllllllllllll                                  lPlaintiff-Counter-Defendant-
lllllllllllllllllllll                                                     Appellant,

                                        versus

J.B. HUNT TRANSPORTATION, INC.,
an enterprise affecting interstate commerce,
KIRK THOMPSON,
individual,
JERRY WALTON,
individual,
JULIE DURROUGH,
individual,
RICH RIGGINS,
individual, et al.,

lllllllllllllllllllll                               Defendants-Counter-Claimants-
lllllllllllllllllllll                               Counter-Defendants-Appellees,

DOUGH STEWART,

lllllllllllllllllllll                                                   Defendant.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (May 20, 2011)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

       Steven Bell, a tax protester, appeals following the dismissal of his pro se

complaint for lack of subject matter jurisdiction and failure to state a claim for

relief. Bell’s complaint first sought to register a default judgment against his

former employer, J.B. Hunt Transportation, Inc., claiming that an admiralty

tribunal had entered a judgment in his favor. The complaint also alleged that J.B.

Hunt and six of its employees wrongfully withheld federal taxes from his wages.

To support these allegations, the complaint put forth several arguments as to why

Bell was not subject to federal taxation. Further, the complaint briefly mentioned

that Bell was terminated from J.B. Hunt for opposing its tax-withholding policies.

      The district court dismissed for lack of subject matter jurisdiction the

portion of the complaint that sought to register a foreign judgment, finding that

jurisdiction was not proper under 28 U.S.C. § 1963. The court then dismissed the

remainder of the complaint for failure to state a claim, since Bell failed to offer

                                           2
any legal authority supporting his tax-related arguments. Notably, the court’s

opinion did not specifically address Bell’s allegations concerning his termination.1

       On appeal, Bell maintains that he is not subject to federal taxation, and

asserts that the court erred in dismissing his tax-related allegations for failure to

state a claim. He first argues that the federal income tax applies only to public

employees, since private employees are not explicitly listed in the definition of the

term “employee” in 26 U.S.C. § 3401(c). Second, he contends that federal taxes

are based on consent, and that the government has no authority to tax individuals

unless they fill out W-4 Forms. Third, he argues that his income was not

“reportable,” because 26 U.S.C. § 3406 requires only that an individual report the

interest and dividends earned on his investments. Further, Bell contends that the

court improperly refused to consider a proposed amended complaint that he filed

approximately four months after his initial complaint. Because Bell argues that

the district court had diversity jurisdiction, he essentially asserts a right to recover

under Georgia as well as federal law.

       Bell also continues to assert that he was terminated in response to his

complaints about tax withholding. For the first time on appeal, he specifically



       1
        The court also refused to exercise supplemental jurisdiction over J.B. Hunt’s state-law
counterclaims. J.B. Hunt has not cross-appealed the dismissal of those claims.

                                                3
states that his termination constituted actionable retaliation under Title VII of the

Civil Rights Act of 1964 (“Title VII”) , 42 U.S.C. § 2000e-3(a). Because Bell is

proceeding pro se, we will consider whether the district court abused its discretion

in declining to construe Bell’s complaint as raising a claim of retaliatory

discharge.

                                           I.

      As an initial matter, issues not briefed on appeal are deemed abandoned,

even when the appellant is proceeding pro se. Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008). Accordingly, Bell has abandoned his previous objections to

several of the district court’s rulings, including its refusal to impose sanctions

against J.B. Hunt and its dismissal of a portion of his complaint for lack of subject

matter jurisdiction. He has also abandoned several additional arguments as to why

he was not subject to taxation.

      We review de novo a grant of a motion to dismiss for failure to state a claim.

Spain v. Brown & Williamson Tobacco Corp., 363 F.3d 1183, 1187 (11th Cir.

2004). To withstand such motions, the plaintiff must plead sufficient facts to state

a claim for relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). “[A] claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

                                           4
the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. __, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). In

considering a motion to dismiss, courts must generally accept the plaintiff’s

allegations as true. Hishon v. King & Spalding, 467 U.S. 69, 73, 104 S. Ct. 2229,

2232, 81 L. Ed. 2d 59 (1984). However, “[c]onclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent

dismissal.” Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1263 (11th Cir.

2004).

      A district court's discretion to dismiss a complaint without leave to amend is

restricted by Rule 15(a)(2) of the Federal Rules of Civil Procedure, which directs

that leave to amend “shall be freely given when justice so requires.” Bank v. Pitt,

928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner v. Daewoo

Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc). In Bank,

we held that district courts should generally grant an opportunity to amend the

initial complaint, even if the plaintiff does not request to do so, “[w]here it appears

a more carefully drafted complaint might state a claim upon which relief can be

granted.” Id. Although we subsequently overruled Bank while sitting en banc, we

expressly limited our holding to plaintiffs represented by counsel. Wagner, 314
F.3d at 542 & n.2.

                                           5
      The federal income tax applies to an individual’s “taxable income,” which

includes any compensation derived from the performance of services. See 26

U.S.C. §§ 61(a)(1) and 63(a). The Internal Revenue Code (“Tax Code”) requires

employers to withhold income tax from their employees’ wages. 26 U.S.C.

§ 3402. For purposes of the Tax Code, “the term ‘employee’ includes an officer,

employee, or elected official of the United States, a State, or any political

subdivision thereof, or the District of Columbia, or any agency or instrumentality

of any one or more of the foregoing.” 26 U.S.C. § 3401(c) (emphasis added).

Importantly, the word “‘includes’ . . . shall not be deemed to exclude other things

otherwise within the meaning of the term defined.” 26 U.S.C. § 7701.

      In order to assist employers with their withholding obligations, the Tax

Code provides that each employee “shall furnish [his] employer with a signed

withholding exemption certificate relating to the number of withholding

exemptions which he claims.” 26 U.S.C. § 3402 (emphasis added). The Treasury

Regulations explain that “Form W-4 is the form prescribed for the withholding

exemption certificate required to be filed under section 3402(f)(2)” of the Tax

Code. Treas. Reg. § 31.3402(f)(5)-1(a).

      Under Georgia law, a plaintiff suing for conversion must establish that the

defendant engaged in “an unauthorized assumption and exercise of the right of

                                           6
ownership over [the plaintiff’s] personal property.” Decatur Auto Center v.

Wachovia Bank, N.A., 583 S.E.2d 6, 7 (Ga. 2003). In order to establish actionable

fraud, a plaintiff must show that he has been damaged by a fraudulent

misrepresentation. Brooks v. Dime Sav. Bank of New York, FSB, 457 S.E.2d 706,

708 (Ga. App. 1995).

      Bell’s arguments are completely unsupported by the Tax Code. The federal

income tax is a legal obligation extending to all individuals who perform services

for compensation, regardless of whether their employment is public or private.

Accordingly, Bell’s claims—under both state and federal law—could not have

been remedied by a more carefully drafted complaint, and the district court did not

err in dismissing the complaint without granting leave to amend.

                                           II.

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Boxer X v. Harris, 437
F.3d 1107, 1110 (11th Cir. 2006). However, the obligation to liberally construe a

pro se pleading “is not the equivalent of a duty to re-write it for the plaintiff.”

Snow v. Direct TV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006) (alteration omitted).

Further, an error by the district court does not constitute grounds for reversal

unless it affected a party’s substantial rights. Fed.R.Civ.P. 61.

                                           7
      Title VII establishes that it is an “unlawful employment practice” to

discriminate against an employee on the basis of “race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-2(a). It also prohibits retaliating against an

employee because he has “opposed . . . an unlawful employment practice”

covered by the statute. 42 U.S.C. § 2000e-3(a). Before suing under Title VII, a

plaintiff must first exhaust his administrative remedies by filing a timely charge of

discrimination with the EEOC. Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317

(11th Cir. 2001).

      The First Amendment right to free speech includes the right not to be

retaliated against on the basis of protected speech. See Castle v. Appalachian

Technical College, 631 F.3d 1194, 1197 (11th Cir. 2011). The First Amendment

does not apply to private parties, however, unless those parties have engaged in

“state action.” Farese v. Scherer, 342 F.3d 1223, 1234 n.13 (11th Cir. 2003).

Moreover, suits under 42 U.S.C. § 1983 are limited to actions made under color of

law, and thus cannot reach purely private conduct. Focus on the Family v.

Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1277 (11th Cir. 2003).

      The district court did not abuse its discretion in reading the complaint so as

not to include a claim for retaliatory discharge, since it did not prominently raise

that issue. Moreover, the complaint specifically stated that it was “solely directed

                                          8
at the malicious misapplied provisions of [the federal income] tax, wrongfully and

unlawfully taking of private property for public use.” Finally, even if the court

had construed the complaint to raise a claim for retaliatory discharge under Title

VII, § 1983, or any other federal law, the claim would have been legally

unsupported.

      AFFIRMED.




                                          9